Case 1:19-cv-01301-RLM Document 28-8 Filed 07/12/19 Page 1 of 2 PageID #: 168




                      EXHIBIT F
FILED: KINGS COUNTY CLERK 02/07/2019 09:53 AM                                                                                                                                         INDEX NO. 519906/2016
          Case
NYSCEF DOC. NO. 1:19-cv-01301-RLM
                 30                                                         Document 28-8 Filed 07/12/19 Page 2 RECEIVED
                                                                                                                of 2 PageID #: 169 02/07/2019
                                                                                                                         NYSCEF:




            SUPREME                  COURT                  OF THE           STATE           OF      NEW YORK
               COUNTY                OF KINGS
            ___._______----------------------------------X

            VANESSA                  WICKHAM,                                                                                              Index      No.:            519906/2016



                                                                                        Plaintiff,                                     STIPULATION                            OF
                           -against-                                                                                                   DISCONTINUANCE


            FRANCIS                P.   MARUNA                        and    ALAN           MARUNA,


                                                                                        Defendants.

            --------------------------------------------X

          IT      IS     HEREBY                     STIPULATED                         AND           AGREED,              by         and       between               the      undersigned,



          attorneys             of      record              for       the    parties         herein,        that        the      above             entitled          action           is    hereby


          discontinued                  with         prejudice              and        without         costs.         This       stipulation              may         be      filed        without



          further         notice        with          the         Clerk     of   the     Court.



          Dated:New                  York,          New           York

                         November                   12,     2018




          JAROSLAWICZ                          & JAROS                    PLLC                                  Law          Offices          of     Harris,          King,           Fodera         &
          Attorneys            for      Plaintiff                                                               Correia

          225                             24th        Floor                                                     One                          Park                     29th     Floor
                  Broadway,                                                                                               Battery                      Plaza,
          New          York,       New         York          10007                                              New          York,         New       York       10004

                       227-2780                                                                                 (212)        487-9701
          (212)




          By:                                                                                                   By:




          Da              arosla             icz,     Esq.                                                      Ryan          Hershkowitz,                    Esq.




                                                                                                      1 of 1
